 ROBERTS TIRES405Roberts Tires 1 and Teamsters Automotive EmployeesUnion,Local 78,a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.2Case 20-RM-1718June28, 1974DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert C. Grace.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, including thebriefs filed by both parties, the Board finds:1.At the hearing, the Union questioned whetherthe Employer's operations meet applicable standardsfor assertion of the Board's jurisdiction. With respectto this issue, the uncontroverted record evidenceshows that the Employer, a partnership,is engaged inthe recapping, installation, and sale (both retail andnonretail) of tires at its sole location in Oakland, Cali-fornia. During the past calendar year, the Employer'sgross sales were approximately $360,000, more than$50,000 of which was derived from wholesale tire salesto commercial accounts. Also, during the same peri-od, the Employer purchased tires valued in excess of$50,000 from local suppliers who had received thetires from points located outside the State of Califor-nia.On the basis of the foregoing, we find that the Em-ployer is engaged in commerce within the meaning ofthe Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.'2.The Union is a labor organization within themeaning of the Act.3.The Employer seeks an election in a unit of itstiremounters and mounter-salesmen.The Unionmoved that the petition be dismissed on the groundthat it has no interest in representing the employeeswho are the subject of the petition and that, therefore,no question concerning representation exists.The Employer's operation consists of the wholesaleand retail sale and service of vehicular tires. The own-ers,Richard Wagner and Arthur Thomas, purchasedthe business in early January 1973 and commencedoperations. Their predecessor had a collective-bar-gaining agreement with the Union which was effectiveby its terms from August 12, 1971, through August 11,1974. In late March,4 Union Vice President G. Wal-lace and Business Representative J. Corniola advisedthe Union's executive Board that it had unsuccessful-ly attempted to get the Employer tosignthe contractwhich was in effect at the time of the Employer'stakeover of the operation.' Aftersomediscussion, theexecutive board decided to engage in informationalpicketing of the Employer's premises.On June 1, the Union began and continues to pick-et 6 the Employer's premises carryingsignscontainingthe following legend:To the Public, ROBERT TIRE employs tiremen un-der substandard wage and working conditions-Unfair.In October and November, two meetings took placebetween the parties. Present at the OctobermeetingwereMessrs.Wallace,Wagner, York, the Union'ssecretary-treasurer, and an undisclosed person. It isundisputed that Wagner(initiated the conversation byasking, "What could be done to get rid of the picketline?"Wallace answered that he did not know andthen asked Wagner, "What would [he] like to doabout it?" There was discussion about an election butWallace expressed no interest. The November meet-ing was similar to the October meeting which endedwith the parties accomplishing little, if anything, byway of a resolution. However, at the hearing, Wallacetestified that during the Union's executive boardmeetingswhich centered around the Employer's re-fusal to sign the collective-bargaining agreement heoffered during the March meeting, it was discussedthat if the Company was willing to meet and negotiatea contract the Union would sit and negotiate withExcept as otherwise indicated,all dates refer to 19735The testimony with respect to the events that transpired during the Marchmeeting is in conflict.However, it is undisputed that the union representa-tives asked the Employer to sign the collective-bargaining agreement whichthe Union had with the predecessor employer. Thomas refused to sign theagreement.According to Thomas,there was no discussion or comparison ofthe benefits the Employer was paying employees as contrasted to the Union'sbenefit packageWallace's testimony disputes this and his testimony is cor-roborated by the version testified to by Wagner,i.e., that there was a compar-ison of the two plans. Based on the evidence,it suffices to say that the twoplans were comparable though not identical in all respects. Thomas alsotestified that Corniola,at the end of the March meeting, threatened to bungthe pickets down to force the Employer to sign the agreement.Wallacedenied that any such statement was made by Corniola Corniola and WagneriHereinafter referred to as the Employer.did not testify on this point2Hereinafter referred to as the Union. The name of the Union appears as6 On April 12, prior to its picketing,the Union sent the Employer a letteramended at the hearing.disclaiming any interest in representing the employees.A similar letter was3Culligan SoftWater Service,149' NLRB 2.again sent to the Employer's counsel a few days prior to the hearing.212 NLRB No. 34 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem and the picket line would be removed as soonas the parties executed a contract.On December26, 1973,the Employer filed this peti-tion'and the hearing was held on January 9, 1974. Asstated,the Union has by letter and other communica-tions disclaimed any interest in the employees coveredby this petition.On this record,we are persuaded that a purpose ofthe Union's picketing was to persuade the Employerto recognize and bargain with it and to assume theexisting collective-bargaining agreement.Particularlyindicative of this are the circumstances giving rise tothe picketing,including the Union's admitted attemptto persuade the Employer to sign the existing agree-ment just a few weeks prior to its disclaimer,and theUnion's failure to inquire,in any significant manner,into the Employer'swages and working conditions.Also revealing is Wallace's testimony regarding thediscussions that took place at the Union's executiveboard meeting when the decision was made to estab-lishan informational picket line and what actionwould be necessary on the part of the Employer to getthe Union to remove the pickets.Our conclusion is that the Union has acted incon-sistentlywith its disclaimers and that its picketing,now as when it began, is tantamount to a demand forrecognition. Accordingly, we find that a question af-fecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning of Section 9(c)(l) and Section 2(6) and (7) ofthe Act.4. In agreement with the parties, we find the fol-lowing employees of the Employer constitute a unitappropriate for the purpose of collective bargainingwithin Section 9(b) of the Act:All tiremounters and mounter-salesmen em-ployed at the Employer's Oakland,Californiaplace of business,excluding all managerial em-ployees,guards and supervisors as defined in theAct.7The Employerfiled 8(b)(7) chargeswhichwere later withdrawn in De-cember.[Direction of Election andExcelsiorfootnote omit-ted from publication.]